DETAILED ACTION
This action is responsive to the Application filed 6/24/2021.
Accordingly, claims 1-13 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al, USPubN: 2005/0160045 (herein Watanabe).
As per claim 1, Watanabe discloses a method for computer-aided processing of data, comprising:
providing configuration data (volume in fixed memory in which the Jar file can be stored – para 0083; information such as package showin where the jar file is stored, information showing size of the jar file – para 0064; URL showing location of the jar file, obtains the Jar file by using the URL – para 0060; explanatory files on the content of the Java-AP software – para 0063; explanatory file – para 0065; explanatory file 207 – para 0110 – Note1: information on location, package size, and memory volume of a compacted Java file and explanatory files on the software read on configuration data for the Java application) of an application (Java-AP software – para 0099; Java-AP software – para 0083-0084; para 0078; para 0072; para 0064);
determining a first application identification, wherein the first application identification (ADF 209 – para 0110; ADF 205 – para 0112) is assigned to the application (Java-AP software– para 0109);
determining a configuration identification (Jar file 210 – para 0110; jar file 206, “http://www.main.bbb.co.jp/viewer.jar” – para 0112; jar file – para 64; Jar .. identified by the package URL – para 0146) the configuration identification is assigned to the configuration data (Note2: provision of a JAR file associated with location, an URL or WWW site respective to a given Java-AP software targeted for use at a mobile device reads on Jar file identified being its being assigned to the very WWW location, size information as configuration data indicative of or referencing the compacted JAR form) of the application (see Java-AP software from above);
individualizing the data by means of (see Note3) a second application identification (hash value is calculated – para 0148; calculated hash value – para 0150; secret key … decrypts the signature of SDF – para 0087), wherein the second application identification is determined (Note3: representing data in terms of hash values reads on individualizing; whereas hash value calculated – para 0090 - or decrypted key from a SDF for comparing – para 0091;  see claim 16, pg. 16 - with key extracted from ADF – para 0087-0088 - or hash specified by a ADF and the Jar file reads on second application identification – or hash calculated, computed SDF key -  using first application identification – or ADF contained hash -  and configuration identification or Jar file – hash value of the Jar file – para 0090) using the first application identification (ADF 205 contains … the hash value of Jar file – para 0112; hash value … corresponding to the ADF 205 – para 0148; hash value contained in the ADF 205 – para 0150) and the configuration identification ( Jar file 206 as a has value – para 0112; Jar file 206 and the hash value… hash hash value of the Jar file – para 0148).
As per claim 2, Watanabe discloses method as claimed in claim 1, further comprising:
determining an expected application identification (hash value … corresponding to the ADF 205 – para 0148; hash value contained in the ADF 205 – para 0150; key extracted from ADF – para 0087) using the first application identification (see above) and the configuration identification (see above; ADF and Jar file - para 0148, 0150);
comparing the expected application identification (see above; compares - para 0091; claim 16, pg. 16; Fig. 7) with the second application identification (see calculated hash value – in claim 1; hash value calculated – para 0091);
if the expected application identification corresponds to the second application identification, executing the application (carries out … processes relating to installation of trusted Java-AP – para 0091; executing Java-AP software … program written in Java trademark… and downloaded via a network -  para 0002; downloading of Java-AP software – para 0077; Java-AP software is downloaded … threshold set to … allow Java-AP to  be limitlessly executed – para 0207) using the configuration data (Java-AP software … object of downloading – para 0070; to be downloaded … on the basis of the content of ADF – S13 – para 0083).
As per claim 5, Watanabe discloses method as claimed in claim 1, wherein the individualization of the data by means of a second application identification (see calculated hash value – in claim 1; hash value calculated – para 0091) generates an execution environment (carries out … processes relating to installation of trusted Java-AP – para 0091; executing Java-AP software … program written in Java trademark… and downloaded via a network -  para 0002; downloading of Java-AP software – para 0077; Java-AP software is downloaded … threshold set to … allow Java-AP to  be limitlessly executed – para 0207).
As per claim 6, Watanabe discloses (method as claimed in claim 2), wherein the execution of the application comprises the execution of the application in the execution environment (refer to claim 5) using the configuration data (Note4: explanatory information in terms of location, URL, WWW form by the configuration data – refer to Note1 in claim 1 -  to point to a Jar file reads on execution of applicattion based on information leading to a Jar content).
As per claim 7, Watanabe does not explicitly disclose (method as claimed in claim 1), wherein the determination of the second application identification comprises: adding (see Note5) the configuration identification to the first application identification (para 0148 - Note5: reconstructing a hash value for the Java application in terms of (i) decrypted value from a SDF key or (ii) a hash value being calculated – para 0090 – both as information destined for comparing – para 0091;  see claim 16, pg. 16 - with key extracted from ADF – para 0087-0088 - or hash specified by both the ADF and the Jar file reads on second application identification – or hash calculated, computed SDF key -  being generated from combining the first application identification – or ADF information -  and configuration identification pointing to a Jar file – para 0090; in the sense that comparing the calculated hash/key with either (i) and (ii) applies to the combination of  hash values pre-established in the ADF  as well as hash of Jar file and this reads on adding information from the ADF and from the Jar file in employing the second application identification).
As per claim 8, Watanabe discloses (method of claim 1), wherein the first application identification and the configuration identification each comprise a hash value (e.g. hash value ADF – para 0093; hash value extracted from the ADF – para 0091; hash value … corresponding to the ADF 205 – para 0148; hash value contained in the ADF 205 – para 0150; hash value of the Jar file – para 0090; hash value of the Jar file 206 – para 0112); and wherein the second application identification (refer to claim 1) is determined using (see Note3) the hash value of the first application identification and the hash value of the configuration identification (see using hash function of the Jar file and … hash value contained in the ADF 205 – para 0148).
As per claims 9-10, Watanabe discloses (method as claimed in claim 8), wherein the hash value of the first application identification and/or of the second application identification is generated using a hash function (hash function - para 0090, 0148).
wherein the individualization of the data (see Note3) by means of the second application identification comprises: individualizing the data by means of the hash value of the second application identification (see hash value calculated – para 0091, 0093; calculated hash value – para 0148, hash value calculated – para 0150).
As per claim 11, Watanabe discloses a device, which is configured to execute the method as claimed in claim 1 (see claim 2, pg. 15).
As per claim 12, Watanabe discloses a system for computer-aided processing of data, comprising: a device as claimed in claim 11, wherein the device comprises at least one processor (see claim 2, pg.15); 
a user interface, which is configured to receive an input (UI screen - para 0065, 0070; displaying unit 16C – para 0072);
wherein the at least one processor (see claim 2, pg. 15) is configured to execute the method as claimed in claim 1(refer to claim 1) in response to the input received by the user interface (the user can carry out the operation on mobile unit – para 0065; mobile unit – para 0058; para 0034-0035; terminal unit – claim 2, pg .15).
As per claim 13, Watanabe discloses a computer program product, which stores program instructions (memory, hard disc – para 0063, 0067), which execute the method as claimed in claim 1 when said program instructions are executed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Watanabe et al, USPubN: 2005/0160045 (herein Watanabe) in view of Mcgregor et al, USPubN: 2021/0138651 (herein Mcgregor), and Nerot Sebastien, KR 20160136386, “Securing of the Loading of Data Into a NonVolatile Memory of Secure Element” (translation), 11-29-2016, 18 pgs (herein Sebastien). 
As per claims 3-4, Watanabe does not explicitly disclose ( method in claim 2),
wherein the determination of the expected application identification comprises:
emulating the generation of an execution environment using the first application identification and the configuration identification;
determining the expected application identification using the emulated execution environment.
wherein the emulation of the generation of the execution environment comprises:
generating an emulated preliminary state of the execution environment;
generating the emulated execution environment using the preliminary state of the execution environment and the configuration identification.
	A simulation system for emulating a controller program is shown in Mcgregor (Fig. 4-5; para 0036-0037), where for runtime environments, a trusted platform module of the runtime loads components encoded with hash and wait for a match with secured values corresponding to those of the loaded components (para 0105), the matching to enable kernel security at any level of execution, the environments using virtual machines to perform emulated hardware execution (para 0104) hosted in a Java runtime environments underlying a .NET framework to execute the applications therein; the simulation enabling expected performance  of the target system (operational statistics) to be tested or verified (para 0040) against emulated (virtualized) control programs (para 0048); hence verifying performance of target programs with emulator generated performance or operational statistics is recognized, and use of hash representation of runtime components of the simulation system to assure data security of runtime via a match operation by a trusted platform module is recognized.
	Sebastien discloses storage data loading with implementation of code signature representations which are calculated in reference with simulated or expected image data to ascertain identity conformance of the code storage with its corresponding simulation counterpart (pg. 4), using an external simulator by a security associated with installlation loading stored image such that the simulated portions of bits associated with the installation runtime  can be verified (for integrity) with the content being loaded to ensure conformance between  emulated data and actual data in that no modifications have been detected with the loaded data (pg. 9-10); the signatures being implemented with hash function or SHA-2 signatures (bottom pg. 10) which are transmitted to a secure element (pg 16-17) associated with activation of the data from storage (pg. 11); hence use of a emulation execution yielding preliminary state and configuration of the actual data to determine whether expected identification conforms to emulated information is recognized.
Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to hash value matching in Watanabe’s detection of undesirable code tampering or modification so that the security implementation of the matching environment would use a simulating module for generating an emulated preliminary state or expected state – as per Mcgregor -  of the execution environment via an emulated execution environment which would use the preliminary state (the latter established on basis of configuration identification associated with the target software or application) to perform a matching operation – as in Mcgregor and Sebastien – whereby expected application data/state is being compared (i.e. hash values matching) with actual signatures representation of the very (hash-represented) data, the emulating including generation of an execution environment that uses the first application identification and the configuration identification to generate the expected application identification – as per Mcgregor and Sebastien -  using the emulated execution environment; because
verification on whether a target application or program – as in Watanabe administering approach -  is conformed for a trusted type of execution or installation purpose on basis of security check with use of signatures and hash value matching as set forth above entails provision of expected data corresponding to the application and reproducing of actual data thereof for comparison, so that use of a emulator would be able to simulate state of the program or software intended – as per Mcgregor and Sebastien -  for trusted usage, in the sense that the emulated data or output when converted in hashed representation can be in turn submitted to a security module that matches hash values thereof with hash values generated from the actual application counterparts - the hash values computed on basis of configuration and identification as set forth above - the matching enabling whether or not undesirable modifications to the actual program or target software are present so to preclude use of non-conformant or non-integral data, or else permitting the software or target application to be authorized for  use, e.g. as in a trusted execution, deployment or installation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 28, 2022